DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 7/4/2021. Claims 1-25 are pending in the application. As such, claims 1-25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9, 10, 12-16, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite how the method judges what to say next in a conversation and nothing more.

The claim(s) recite(s) the following abstract concepts:
For Claim 9: A computer-implemented method of generating a conversation space of a conversational interface for a Data Analysis (DA) application, the method comprising: integrating the conversation space with at least one of an external data source or analytics platform to store and process data, generating an ontology from a description of a domain schema of a DA model described in terms of DA-related quantifiable and qualifying or categorical attributes as entities and relationships between them; annotating the ontology with semantic information from the DA model; mapping of the DA-related intents, entities extracted from the ontology to the dialog logic table including a quantifiable entity, a categorical attribute, a filter, and a relationship of the mapped components; and generating one or more conversational artifacts of the conversation space from the ontology in terms of intents, entities and elements for building a dialog for the conversational interface.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 10: The computer-implemented method according to claim 9, further comprising grouping of the entities from the ontology into one or more meta-concepts and a domain-dependent interpretation of each meta-concept.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 12: The computer-implemented method according to claim 9, further comprising adding a set of generic terms to the conversational space as synonyms for entities in user utterances.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 13: The computer-implemented method according to claim 9, wherein generating the ontology further comprises obtaining a taxonomy or hierarchies from a domain description of the DA model in terms of parent-child relationships.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 14: The computer-implemented method according to claim 9, further comprising: configuring a generic dialog structure for making a series of complex open requests for one or more DA-related requests including one or more of analytic queries, trend requests and comparison requests.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 15: The computer-implemented method according to claim 9, wherein a set of generic operations for one or more DA-related requests is configured for DA, and includes operations for drill down, roll up, and a pivot on a previous query.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 16: The computer-implemented method according to claim 9, further comprising integrating one or more DA-related requests and operations with a Natural Conversation Space, which includes a persistent context, natural conversation activities and conversation management actions.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 25: A computer-implemented method for prompting a user to provide information missing from a current context in an ontology-driven conversational interface, the method comprising: prompting the user to provide additional terms from a list of words associated with the identified Data Analysis pattern, clarifying received user utterances by the conversational interface that map to specific terms based on one or more of the domain vocabulary, synonyms of the domain vocabulary, a meta-concept hierarchy, and use of default inferences; prompting a user for an additional utterance that includes one or more required fields based on a dialog logic table; determining a validity of a user's selection by using an ontology to check parameters in an identified Data Analysis pattern; 
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (listening to another and mapping relevant information into a sentence while maintaining a natural conversation) are the mental steps needed for a human in participating in a conversation.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
receiving data is not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  
and outputting/displaying/communicating results are not considered significantly more than the abstract idea. As recited in MPEP section 2106.05(g), displaying analysis/results is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 14, 15, and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sen et al. (US 20200073984 A1) (Further referred to as “Sen”).

Regarding Claim 1, Sen teaches a computer-implemented method for generating an ontology-driven conversational interface, the method comprising: generating an ontology from a description of a domain schema of a Data Analysis (DA) model, in which the DA model is defined in terms of quantifiable, qualifying or categorical entities and their relationships as described by the domain schema (Sen Paragraph 5 - In one embodiment of the present invention, techniques for processing natural language analytics queries are provided. An exemplary computer-implemented method can include steps of obtaining a natural language query comprising at least one analytics function; applying domain reasoning using a predefined grammar for a plurality of different predefined categories of analytics functions to assign the at least one analytics function of the natural language query into a given analytics function category; identifying one or more predefined arguments and a predefined sequence of actions associated with the given analytics function category; instantiating the at least one analytics function using the one or more predefined arguments and the predefined sequence of actions; interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.);
generating conversational artifacts of a conversation space by extracting DA-related intents, entities, and elements for building a dialog from the generated ontology for the conversational interface (Sen Paragraph 29, Paragraph 40, and Figure 3 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent.);
mapping the extracted DA patterns to DA intents, the extracted quantifiable and qualifying or categorical attributes to entities and the dialog to agent-prompts for one or more parameters in an identified DA pattern of the DA patterns (Sen Paragraph 53 and Figure 5 - As shown in FIG. 5, in one or more embodiments, the functionality 500 comprises one or more rules 530 on natural language query phrasing and/or a trained model 540 on natural language phrases to map keywords/patterns 510 of a given natural language query, to one or more corresponding analytics function classes 520.);
and integrating the conversation space with at least one external data source or an analytics platform that stores and processes data (Sen Paragraph 38 and Figure 1 - Additionally, the techniques depicted in FIG. 1 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in an embodiment of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.).

Regarding Claim 2, Sen teaches all of the limitations of claim 1. Sen also teaches transmitting, by the conversational interface, a natural language response to a natural language query to access information in the external data source described by the DA model (Sen Paragraph 5 - Interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.).

Regarding Claim 3, Sen teaches all of the limitations of claim 1. Sen also teaches retrieving data and visualizations from the analytics platform by the conversational space (Sen Paragraph 157 and Figure 12 - FIG. 12 illustrates additional domain examples 1200 according to one or more embodiments of the invention. Generally, FIG. 12 provides examples in the retail industry 1220 and the healthcare industry 1230 for a number of different analytics intents 1210.).

Regarding Claim 4, Sen teaches all of the limitations of claim 1. Sen also teaches providing meta-concepts as groupings of one or more of the quantifiable, qualifying or categorical attributes extracted as entities from the generated ontology (Sen Paragraph 6 - applying domain reasoning using a predefined grammar for a plurality of different predefined analytics query classes to assign the natural language query into at least one of the plurality of predefined analytics query classes; identifying one or more predefined arguments associated with the at least one predefined analytics query class;).

Regarding Claim 5, Sen teaches all of the limitations of claim 1. Sen also teaches forming a dialog logic table by specifying the one or more parameters associated with each intent, and identify each of the specified one or more parameters as optional or required (Sen Paragraph 6 - applying domain reasoning for the at least one predefined analytics query class to identify one or more implicit parameters to instantiate the at least one predefined analytics query class using the one or more predefined arguments; interpreting the instantiated at least one predefined analytics query class in the context of a domain ontology to generate a target executable query to implement the instantiated at least one predefined analytics query class;).

Regarding Claim 6, Sen teaches all of the limitations of claim 5. Sen also teaches wherein the dialog logic table is formed by specifying for each intent, natural language utterances of a user corresponding to the intent, and agent-prompts for one or more parameters in an identified DA pattern (Sen Paragraph 29 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent. In one or more embodiments, a given natural language query is processed to interpret the analytics scope of the query and to produce an executable analytic query, such as an SQL query, that can produce patterns and/or insightful results.).

Regarding Claim 7, Sen teaches all of the limitations of claim 1. Sen also teaches wherein the conversation space includes one or more training samples for each intent, and the method further comprises training the conversation system by machine learning to learn a model to identify an intent in a user utterance (Sen Paragraph 29 and 53 and Figure 5 -  As shown in FIG. 5, in one or more embodiments, the functionality 500 comprises one or more rules 530 on natural language query phrasing and/or a trained model 540 on natural language phrases to map keywords/patterns 510 of a given natural language query, to one or more corresponding analytics function classes 520. As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent. In one or more embodiments, a given natural language query is processed to interpret the analytics scope of the query and to produce an executable analytic query, such as an SQL query, that can produce patterns and/or insightful results.).

Regarding Claim 8, Sen teaches all of the limitations of claim 7. Sen also teaches wherein the training of the conversation interface is performed by a classification mechanism (Sen Paragraph 194 and Figure 16 - FIG. 16 illustrates intent classification 1600 of natural language queries into one or more corresponding analytics query classes according to some embodiments of the invention. In the notation of FIG. 16, a classified intent is represented using a solid line and a possible projection is represented using a dashed line.).

Regarding Claim 9, Sen teaches a computer-implemented method of generating a conversation space of a conversational interface for a Data Analysis (DA) application, the method comprising: generating an ontology from a description of a domain schema of a DA model described in terms of DA-related quantifiable and qualifying or categorical attributes as entities and relationships between them (Sen Paragraph 5 - In one embodiment of the present invention, techniques for processing natural language analytics queries are provided. An exemplary computer-implemented method can include steps of obtaining a natural language query comprising at least one analytics function; applying domain reasoning using a predefined grammar for a plurality of different predefined categories of analytics functions to assign the at least one analytics function of the natural language query into a given analytics function category; identifying one or more predefined arguments and a predefined sequence of actions associated with the given analytics function category; instantiating the at least one analytics function using the one or more predefined arguments and the predefined sequence of actions; interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.);
annotating the ontology with semantic information from the DA model (Sen Paragraph 54 - The functionality 500 comprises additional functionality indicating, for each analytics function class 520, corresponding arguments 560. Generally, the additional functionality employs annotators on a natural language query; dependency parsing; and domain reasoning for an implicit base in percentage queries; implied compare filters and/or changes with respect to a reference time frame.);
mapping of the DA-related intents, entities extracted from the ontology to the dialog logic table including a quantifiable entity, a categorical attribute, a filter, and a relationship of the mapped components (Sen Paragraph 53 and Figure 5 - As shown in FIG. 5, in one or more embodiments, the functionality 500 comprises one or more rules 530 on natural language query phrasing and/or a trained model 540 on natural language phrases to map keywords/patterns 510 of a given natural language query, to one or more corresponding analytics function classes 520.);
and generating one or more conversational artifacts of the conversation space from the ontology in terms of intents, entities and elements for building a dialog for the conversational interface (Sen Paragraph 29, Paragraph 40, and Figure 3 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent.);
and integrating the conversation space with at least one of an external data source or analytics platform to store and process data (Sen Paragraph 38 Figure 1 - Additionally, the techniques depicted in FIG. 1 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in an embodiment of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.).

Regarding Claim 10, Sen teaches all of the limitations of claim 9. Sen also teaches grouping of the entities from the ontology into one or more meta-concepts and a domain-dependent interpretation of each meta-concept (Sen Paragraph 6 - applying domain reasoning using a predefined grammar for a plurality of different predefined analytics query classes to assign the natural language query into at least one of the plurality of predefined analytics query classes; identifying one or more predefined arguments associated with the at least one predefined analytics query class;).

Regarding Claim 11, Sen teaches all of the limitations of claim 9. Sen also teaches forming an ontology graph from the generated ontology (Sen Paragraphs 205, 206, and 225 - DF->Domain Functionality: defined for a set of concepts S;  DF captures neighborhood concepts of S in the Ontology Graph; DF indicates the domain functionality referred to by the query, which can be represented as the concepts in the ontology that are either directly referred to in the query or the closely related concepts of the concepts that are directly referred to in the query, Es indicates a union of Entity concepts in DF and Entity concepts which have a “part of” or “member of” relationship with the Concepts in DF, whose instance has been referenced in the query);
enhancing the ontology graph by adding one or more of new concepts, groupings, hierarchies, or relationships discerned from a data-driven machine learning, a deep learning, an embedding based techniques for a named entity recognition, or a link prediction (Sen Paragraphs 205, 206, and 225 - DF->Domain Functionality: defined for a set of concepts S;  DF captures neighborhood concepts of S in the Ontology Graph; DF indicates the domain functionality referred to by the query, which can be represented as the concepts in the ontology that are either directly referred to in the query or the closely related concepts of the concepts that are directly referred to in the query, Es indicates a union of Entity concepts in DF and Entity concepts which have a “part of” or “member of” relationship with the Concepts in DF, whose instance has been referenced in the query);
and periodically enhancing the ontology graph and a subsequent process of generating the conversational artifacts as more data is consumed (Sen Paragraphs 205, 206, and 225 - DF->Domain Functionality: defined for a set of concepts S;  DF captures neighborhood concepts of S in the Ontology Graph; DF indicates the domain functionality referred to by the query, which can be represented as the concepts in the ontology that are either directly referred to in the query or the closely related concepts of the concepts that are directly referred to in the query, Es indicates a union of Entity concepts in DF and Entity concepts which have a “part of” or “member of” relationship with the Concepts in DF, whose instance has been referenced in the query).

Regarding Claim 14, Sen teaches all of the limitations of claim 9. Sen also teaches configuring a generic dialog structure for making a series of complex open requests for one or more DA-related requests including one or more of analytic queries, trend requests and comparison requests (Sen Paragraph 151 and Figure 11 - FIG. 11 illustrates an exemplary sets of domain examples 1100 according to some embodiments of the invention. Consider a first exemplary natural language query 1110 expressed as “What are the employment numbers in the software industry in the US?” The analytics intent 1115 of the first exemplary natural language query 1110, for a rank view 1110-1, can be expressed, for example, as “Find the Top K recruiters in the Software Industry,” and the corresponding queries may be expressed, for example, as “Rank companies by their number of employees,” and/or “Find the Top K companies with highest employee counts.”).

Regarding Claim 15, Sen teaches all of the limitations of claim 9. Sen also teaches a set of generic operations for one or more DA-related requests is configured for DA, and includes operations for drill down, roll up, and a pivot on a previous query (Sen Paragraph 41 and Figure 3 - Generally, the percentage operations class 310-1 comprises, for example, a percentage (%) share (computing a fraction of contribution in percentage); a % increase (computing a percentage increase relative to a reference value (can be from a query)); a % decrease (computing a percentage decrease relative to a reference value (can be from a query)); and a % change (computing percentage difference relative to a reference value (can be from a query)).).

Regarding Claim 17,  Sen teaches an ontology-driven conversational interface of a conversation device, comprising: an intent module configured to identify goals and actions from utterances received from a user as one or more intents (Sen Paragraph 29 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent. In one or more embodiments, a given natural language query is processed to interpret the analytics scope of the query and to produce an executable analytic query, such as an SQL query, that can produce patterns and/or insightful results.);
 an entity module configured to identify information associated with a user intent as one or more entities (Sen Paragraph 194 and Figure 16 - FIG. 16 illustrates intent classification 1600 of natural language queries into one or more corresponding analytics query classes according to some embodiments of the invention. In the notation of FIG. 16, a classified intent is represented using a solid line and a possible projection is represented using a dashed line.);
a dialog module configured to provide a response to a user based on the identified one or more intents, one or more entities, and a context of a conversation (Sen Paragraph 5 - Interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.);
a processor configured to: generate an ontology from a description of a domain schema of a Data Analysis (DA) model (Sen Paragraphs 5 and 37 - The modules can include any or all of the components shown in the figures and/or described herein. In an embodiment of the invention, the modules can run, for example, on a hardware processor. The method steps can then be carried out using the distinct software modules of the system, as described above, executing on a hardware processor. In one embodiment of the present invention, techniques for processing natural language analytics queries are provided. An exemplary computer-implemented method can include steps of obtaining a natural language query comprising at least one analytics function; applying domain reasoning using a predefined grammar for a plurality of different predefined categories of analytics functions to assign the at least one analytics function of the natural language query into a given analytics function category; identifying one or more predefined arguments and a predefined sequence of actions associated with the given analytics function category; instantiating the at least one analytics function using the one or more predefined arguments and the predefined sequence of actions; interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.);
and generate one or more conversational artifacts of a conversation space by extracting DA-related intents, entities and elements for building a dialog from the generated ontology for the conversational interface (Sen Paragraph 29, Paragraph 40, and Figure 3 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent.);
and an analytics platform configured to store and process data that the conversation space returns to the user, and to provide one or more responses to user queries generated through structured queries in the form of at least one of charts, visualizations, or audio (Sen Paragraph 157 and Figure 12 -  FIG. 12 illustrates additional domain examples 1200 according to one or more embodiments of the invention. Generally, FIG. 12 provides examples in the retail industry 1220 and the healthcare industry 1230 for a number of different analytics intents 1210.);
and wherein the ontology includes at least one meta-concept as a grouping of one or more of the quantifiable or qualifying or categorical attributes associated with the extracted entities of the generated ontology (Sen Paragraph 6 - applying domain reasoning using a predefined grammar for a plurality of different predefined analytics query classes to assign the natural language query into at least one of the plurality of predefined analytics query classes; identifying one or more predefined arguments associated with the at least one predefined analytics query class;).

Regarding Claim 18, Sen teaches all of the limitations of claim 17. Sen also teaches that the DA model is defined in terms of quantifiable, qualifying or categorical entities and their relationships as described by the domain schema, and the conversational interface further comprises: a training module configured to train for identification of different types of user intent from one or more training samples including user utterances (Sen Paragraph 29 and 53 and Figure 5 -  As shown in FIG. 5, in one or more embodiments, the functionality 500 comprises one or more rules 530 on natural language query phrasing and/or a trained model 540 on natural language phrases to map keywords/patterns 510 of a given natural language query, to one or more corresponding analytics function classes 520. As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent. In one or more embodiments, a given natural language query is processed to interpret the analytics scope of the query and to produce an executable analytic query, such as an SQL query, that can produce patterns and/or insightful results.).

Regarding Claim 19, Sen teaches all of the limitations of claim 17. Sen also teaches that  the processor is further configured to: form an ontology graph from the generated ontology (Sen Paragraphs 205, 206, and 225 - DF->Domain Functionality: defined for a set of concepts S;  DF captures neighborhood concepts of S in the Ontology Graph; DF indicates the domain functionality referred to by the query, which can be represented as the concepts in the ontology that are either directly referred to in the query or the closely related concepts of the concepts that are directly referred to in the query, Es indicates a union of Entity concepts in DF and Entity concepts which have a “part of” or “member of” relationship with the Concepts in DF, whose instance has been referenced in the query);
enhance the ontology graph by adding one or more of new concepts, groupings, hierarchies, or relationships discerned from a data-driven machine learning, a deep learning, or an embedding based techniques for a named entity recognition, or a link prediction (Sen Paragraphs 205, 206, and 225 - DF->Domain Functionality: defined for a set of concepts S;  DF captures neighborhood concepts of S in the Ontology Graph; DF indicates the domain functionality referred to by the query, which can be represented as the concepts in the ontology that are either directly referred to in the query or the closely related concepts of the concepts that are directly referred to in the query, Es indicates a union of Entity concepts in DF and Entity concepts which have a “part of” or “member of” relationship with the Concepts in DF, whose instance has been referenced in the query);
and periodically enhance the ontology graph and subsequent process of generating the artifacts as more data is consumed (Sen Paragraphs 205, 206, and 225 - DF->Domain Functionality: defined for a set of concepts S;  DF captures neighborhood concepts of S in the Ontology Graph; DF indicates the domain functionality referred to by the query, which can be represented as the concepts in the ontology that are either directly referred to in the query or the closely related concepts of the concepts that are directly referred to in the query, Es indicates a union of Entity concepts in DF and Entity concepts which have a “part of” or “member of” relationship with the Concepts in DF, whose instance has been referenced in the query).

Regarding Claim 20, Sen teaches all of the limitations of claim 17. Sen also teaches that the analytics platform comprises a healthcare analysis platform or a finance platform (Sen Paragraph 157 and Figure 12 -  FIG. 12 illustrates additional domain examples 1200 according to one or more embodiments of the invention. Generally, FIG. 12 provides examples in the retail industry 1220 and the healthcare industry 1230 for a number of different analytics intents 1210.).

Regarding Claim 21, Sen teaches a non-transitory computer-readable storage medium tangibly embodying a computer- readable program code having computer-readable instructions that, when executed, causes a computer device to perform a method for generating an ontology-driven conversational interface, the method comprising: generating an ontology from a description of a domain schema of a Data Analysis (DA) model, wherein the DA model is defined in terms of quantifiable, qualifying or categorical entities and their relationships as described by the domain schema (Sen Paragraphs 336 and 5 - A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire. In one embodiment of the present invention, techniques for processing natural language analytics queries are provided. An exemplary computer-implemented method can include steps of obtaining a natural language query comprising at least one analytics function; applying domain reasoning using a predefined grammar for a plurality of different predefined categories of analytics functions to assign the at least one analytics function of the natural language query into a given analytics function category; identifying one or more predefined arguments and a predefined sequence of actions associated with the given analytics function category; instantiating the at least one analytics function using the one or more predefined arguments and the predefined sequence of actions; interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.);
generating conversational artifacts of a conversation space by extracting DA-related intents, entities and elements for building a dialog from the generated ontology for the conversational interface (Sen Paragraph 29, Paragraph 40, and Figure 3 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent.);
receiving by the conversational interface, a natural language query to access information in the external data source described by the DA model (Sen Paragraphs 5, 38, and Figure 1- Interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query. Additionally, the techniques depicted in FIG. 1 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in an embodiment of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code is downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.);
and transmitting, by the conversational interface, a natural language response to the natural language query to access information in the external data source described by the DA model (Sen Paragraph 5 - Interpreting the instantiated at least one analytics function in the context of a domain ontology to generate a target executable query to implement the instantiated at least one analytics function; and executing the predefined sequence of actions for the given analytics function class on a result of the target executable query to obtain an answer to the natural language query.).

Regarding Claim 22, Sen teaches all of the limitations of claim 21. Sen also teaches that the method further comprises: in response to receiving a natural language query to access information in the external data source described by the DA model, parsing the natural language query to extract query entities and query intents from the natural language query (Sen Paragraph 29, Paragraph 40, and Figure 3 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent.);
and generating a plurality of query responses to the natural language query based upon the query extracted intents and entities (Sen Paragraph 29, Paragraph 40, and Figure 3 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent.);
ranking by the computing device the query responses, wherein the transmitting of the natural language response comprises a top-ranked query response to the natural language query (Sen Paragraph 157 and Figure 12 -  FIG. 12 illustrates additional domain examples 1200 according to one or more embodiments of the invention. Generally, FIG. 12 provides examples in the retail industry 1220 and the healthcare industry 1230 for a number of different analytics intents 1210. Ranked query is listed in Figure 12.).

Regarding Claim 23, Sen teaches all of the limitations of claim 21. Sen also teaches mapping of the extracted DA patterns to intents, the extracted quantifiable and qualifying or categorical attributes to entities, and the dialog to user-prompts for one or more parameters in an identified DA pattern of the DA patterns (Sen Paragraph 53 and Figure 5 - As shown in FIG. 5, in one or more embodiments, the functionality 500 comprises one or more rules 530 on natural language query phrasing and/or a trained model 540 on natural language phrases to map keywords/patterns 510 of a given natural language query, to one or more corresponding analytics function classes 520.);
and integrating the conversation space with at least one of an external data source or an analytics platform that stores and processes data, wherein the dialog logic table is formed by specifying for each intent, natural language utterances of a user corresponding to the intent, and user-prompts for one or more parameters in an identified DA pattern (Sen Paragraph 29 - As described herein, an embodiment of the present invention provides techniques for processing natural language queries comprising an express or implied analytics intent. For example, one or more embodiments of the invention process natural language queries comprising at least one express analytics function. In further variations, natural language queries are processed comprising a point query and/or a keyword query comprising an implicit analytics intent. In one or more embodiments, a given natural language query is processed to interpret the analytics scope of the query and to produce an executable analytic query, such as an SQL query, that can produce patterns and/or insightful results.).

Regarding Claim 24, Sen teaches all of the limitations of claim 23. Sen also teaches providing at least one meta-concept as a grouping of one or more of the quantifiable, qualifying or categorical attributes extracted as entities from the generated ontology (Sen Paragraph 6 - applying domain reasoning using a predefined grammar for a plurality of different predefined analytics query classes to assign the natural language query into at least one of the plurality of predefined analytics query classes; identifying one or more predefined arguments associated with the at least one predefined analytics query class;);
and wherein the method further comprises annotating the ontology with semantic information from the DA model (Sen Paragraph 54 - The functionality 500 comprises additional functionality indicating, for each analytics function class 520, corresponding arguments 560. Generally, the additional functionality employs annotators on a natural language query; dependency parsing; and domain reasoning for an implicit base in percentage queries; implied compare filters and/or changes with respect to a reference time frame.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen in view of E. C. Paraiso and J. -. A. Barthes, "SpeechPA: an ontology-based speech interface for personal assistants," IEEE/WIC/ACM International Conference on Intelligent Agent Technology, 2005, pp. 657-663, doi: 10.1109/IAT.2005.128. (Further referred to as “Paraiso”).

Regarding Claim 12, Sen teaches all of the limitations of claim 9. Paraiso further teaches adding a set of generic terms to the conversational space as synonyms for entities in user utterances (Paraiso Section 5 and Figure 2(c) - By looking up the tokens in the ontology, it finds that the token list is an action (Figure 2c). Note that it may use a list of synonyms if necessary (e.g. “list,” or “enumerate,” are synonyms in this sense).). 
Sen and Paraiso are both considered to be analogous to the claimed invention because both relate to an ontology-based speech interface. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sen on how to more effectively set up the speech architecture and interface based on Paraiso to improve the efficiency in processing user requests. (Paraiso Section 6 - Our goal is to develop intelligent user interfaces that enable non computer specialists to process citizens’ requests efficiently. The effectiveness of this architecture may be achieved by applying special designed domain and task ontologies. They have been used to aid the semantic interpretation process with success. Thanks to them, impossible requests, such as those out of context, are handled easily.).

Regarding Claim 13, Sen teaches all of the limitations of claim 9. Paraiso further teaches that generating the ontology further comprises obtaining a taxonomy or hierarchies from a domain description of the DA model in terms of parent-child relationships (Paraiso Section 3 - The parsing algorithm works top-down. It replaces each utterance stem with its syntactic category (verb, noun, adverb, etc) with the help of a lexicon file and a set of grammar rules. The grammar rules were divided in order to classify an utterance into one of three categories: order, question or answer. In our application, a typical utterance could be: “Give me a list of all conditions for receiving an RMI.” According to our taxonomy this is an order utterance and can be processed by the grammar rules. If a sentence is not well formed, or if it is out of the domain, then it is classified as a nonsensical utterance. In such a case, the user is invited to reformulate his sentence. Nonsensical utterances occur rarely since our system tries to act with minimal information, but nevertheless may occur.).
Sen and Paraiso are both considered to be analogous to the claimed invention because both relate to an ontology-based speech interface. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sen on how to more effectively set up the speech architecture and interface based on Paraiso to improve the efficiency in processing user requests. (Paraiso Section 6 - Our goal is to develop intelligent user interfaces that enable non computer specialists to process citizens’ requests efficiently. The effectiveness of this architecture may be achieved by applying special designed domain and task ontologies. They have been used to aid the semantic interpretation process with success. Thanks to them, impossible requests, such as those out of context, are handled easily.).

Regarding Claim 16, Sen teaches all of the limitations of claim 9. Paraiso further teaches integrating one or more DA-related requests and operations with a Natural Conversation Space, which includes a persistent context, natural conversation activities and conversation management actions (Paraiso Section 2 - For the design of our speech interface we made some assumptions related to the PA and to its operation: • the PA works concurrently with all the user’s activities; the user is doing her job while needing to interact with her PA; • the PA may ask questions or may start a dialogue if a previous user command cannot be executed, was misunderstood, or if the agent needs additional information to solve a problem; • the PA may alert the user when some event has occurred (e.g., incoming electronic message, or incoming response to a search request); Some assumptions concern the interaction: • the nature of the application leads us to a master-slave relationship where the user commands her PA; • the user makes statements that may be questions or declarative sentences; • the user may change the context of the conversation after a few utterances, introducing a break in the chain of discourse; • emotion and affective states are considered here to be less important because we are working with daily professional activities and will be ignored.).
Sen and Paraiso are both considered to be analogous to the claimed invention because both relate to an ontology-based speech interface. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sen on how to more effectively set up the speech architecture and interface based on Paraiso to improve the efficiency in processing user requests. (Paraiso Section 6 - Our goal is to develop intelligent user interfaces that enable non computer specialists to process citizens’ requests efficiently. The effectiveness of this architecture may be achieved by applying special designed domain and task ontologies. They have been used to aid the semantic interpretation process with success. Thanks to them, impossible requests, such as those out of context, are handled easily.).

Regarding Claim 25, Sen teaches determining a validity of a user's selection by using an ontology to check parameters in an identified Data Analysis pattern (Sen Paragraph 31 - In addition, domain reasoning for the predefined analytics query class is employed to identify implicit parameters to instantiate the predefined analytics query class using the predefined arguments. The instantiated predefined analytics query class is interpreted in the context of a domain ontology to generate a target executable query to implement the instantiated predefined analytics query class.).
Paraiso further teaches a computer-implemented method for prompting a user to provide information missing from a current context in an ontology-driven conversational interface, the method comprising: clarifying received user utterances by the conversational interface that map to specific terms based on one or more of the domain vocabulary, synonyms of the domain vocabulary, a meta-concept hierarchy, and use of default inferences (Paraiso Section 2 - For the design of our speech interface we made some assumptions related to the PA and to its operation: • the PA works concurrently with all the user’s activities; the user is doing her job while needing to interact with her PA; • the PA may ask questions or may start a dialogue if a previous user command cannot be executed, was misunderstood, or if the agent needs additional information to solve a problem; • the PA may alert the user when some event has occurred (e.g., incoming electronic message, or incoming response to a search request); Some assumptions concern the interaction: • the nature of the application leads us to a master-slave relationship where the user commands her PA; • the user makes statements that may be questions or declarative sentences; • the user may change the context of the conversation after a few utterances, introducing a break in the chain of discourse; • emotion and affective states are considered here to be less important because we are working with daily professional activities and will be ignored.);
 prompting a user for an additional utterance that includes one or more required fields based on a dialog logic table (Paraiso Section 2 - For the design of our speech interface we made some assumptions related to the PA and to its operation: • the PA works concurrently with all the user’s activities; the user is doing her job while needing to interact with her PA; • the PA may ask questions or may start a dialogue if a previous user command cannot be executed, was misunderstood, or if the agent needs additional information to solve a problem; • the PA may alert the user when some event has occurred (e.g., incoming electronic message, or incoming response to a search request); Some assumptions concern the interaction: • the nature of the application leads us to a master-slave relationship where the user commands her PA; • the user makes statements that may be questions or declarative sentences; • the user may change the context of the conversation after a few utterances, introducing a break in the chain of discourse; • emotion and affective states are considered here to be less important because we are working with daily professional activities and will be ignored.);
and prompting the user to provide additional terms from a list of words associated with the identified Data Analysis pattern (Paraiso Section 2 - For the design of our speech interface we made some assumptions related to the PA and to its operation: • the PA works concurrently with all the user’s activities; the user is doing her job while needing to interact with her PA; • the PA may ask questions or may start a dialogue if a previous user command cannot be executed, was misunderstood, or if the agent needs additional information to solve a problem; • the PA may alert the user when some event has occurred (e.g., incoming electronic message, or incoming response to a search request); Some assumptions concern the interaction: • the nature of the application leads us to a master-slave relationship where the user commands her PA; • the user makes statements that may be questions or declarative sentences; • the user may change the context of the conversation after a few utterances, introducing a break in the chain of discourse; • emotion and affective states are considered here to be less important because we are working with daily professional activities and will be ignored.).
Sen and Paraiso are both considered to be analogous to the claimed invention because both relate to an ontology-based speech interface. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sen on how to more effectively set up the speech architecture and interface based on Paraiso to improve the efficiency in processing user requests. (Paraiso Section 6 - Our goal is to develop intelligent user interfaces that enable non computer specialists to process citizens’ requests efficiently. The effectiveness of this architecture may be achieved by applying special designed domain and task ontologies. They have been used to aid the semantic interpretation process with success. Thanks to them, impossible requests, such as those out of context, are handled easily.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flaks (US 20180373753 A1) and NPL - Amith M, Lin R, Cui L, Wang D, Zhu A, Xiong G, Xu H, Roberts K, Tao C. An Ontology-Powered Dialogue Engine For Patient Communication of Vaccines. CEUR Workshop Proc. 2019 Oct;2427:24-30. PMID: 32704245; PMCID: PMC7376741. (Year: 2019).
Flaks (US 20180373753 A1) discloses “technologies for enabling retrieval of stored information in response to natural language queries include an information retrieval server” (Flaks – Abstract).
Amith M, Lin R, Cui L, Wang D, Zhu A, Xiong G, Xu H, Roberts K, Tao C. An Ontology-Powered Dialogue Engine For Patient Communication of Vaccines. CEUR Workshop Proc. 2019 Oct;2427:24-30. PMID: 32704245; PMCID: PMC7376741. (Year: 2019) discloses “an ontology-driven software engine to provide dialogue interaction functionality for a conversational agent” (Amith – Abstract).
Please, see additional references in form PTO-892 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         	/EDGAR X GUERRA-ERAZO/               Primary Examiner, Art Unit 2656